IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 398 EAL 2015
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
JAMES BROOKS,                             :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.